Citation Nr: 1454395	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for dysthymic disorder.

2.  Entitlement to a disability rating higher than 30 percent for chronic bronchitis with residual bronchial asthma.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied the Veteran's claims for increased ratings for his service-connected dysthymic disorder and chronic bronchitis with residual bronchial asthma.  In the decision, the RO also denied the Veteran's claim for entitlement to a TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claims for increased ratings for his service-connected dysthymic disorder, currently rated as 50 percent disabling, and for chronic bronchitis with residual bronchial asthma, currently rated as 30 percent disabling, as well as on his claim for entitlement to a TDIU.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2014), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted after certification of the Veteran's appeal to the Board.)

Here, however, after the issuance of the most recent SSOC in April 2014, in which it addressed all the issues on appeal, the RO obtained evidence pertinent to the Veteran's claims, in the form of treatment records from the Veteran's October 2014 hospitalization and treatment by VA providers.  However, the RO did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these questions has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

In view of the foregoing, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in April 2014.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



